Citation Nr: 1625102	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  15-17 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include mood disorder.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel



INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969. 

This appeal is before the Board of Veterans' Appeals (Board) from an April 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

Prior to the promulgation of a Board decision, the Veteran withdrew in writing his appeal of the issues of service connection for a psychiatric disability, to include mood disorder, and GERD.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of service connection for a psychiatric disability, to include mood disorder, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for withdrawal of the appeal of the issue of service connection for GERD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202, 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Here, in a statement received by VA in June 2016, the Veteran withdrew his appeal of the issues of service connection for a psychiatric disability, to include mood disorder, and GERD.  Hence, there remain no allegations of errors of fact or law for appellate consideration regarding these claims, the Board has no jurisdiction to review them, and they are dismissed.


ORDER

The issue of entitlement to service connection for a psychiatric disability, to include mood disorder, is dismissed.

The issue of entitlement to service connection for GERD is dismissed.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


